DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Albert Bordas on 4/1/21.

The application has been amended as follows: 

Authorization for this examiner’s amendment was given in an interview with Mr. Albert Bordas, Reg. #45,595 on 4/1/21.

The application has been amended as follows: 
The claims have been amended as follows:
	Claim 9 has been amended as follows:
	9. (Currently Amended) The system of claim 1, wherein
the first bypass actuator is slidably mounted to the housing



		Claim 10 is amended as follows: 

		10. (Currently Amended) The system of claim 9, wherein:
	the first bypass actuator has a first actuation surface disposed adjacent the exterior surface of the housing;
	wherein positioning of the first actuation surface repositions the first bypass contact surface. 

Claim 11 has been amended as follows:
11. (Currently Amended) The system of claim 9, wherein:
the system further comprises a second bypass actuator slidably mounted to the housing, the second bypass actuator having a second bypass contact surface disposed along the interior airflow path at the distal side of the diaphragm;
the second bypass actuator is movable between a bypass position at which the second bypass contact surface urges a corresponding portion of the diaphragm to the open position, and a non-bypass position, at which the second bypass contact surface does not counter biasing of the diaphragm.
 
Claim 12 has been amended as follows:
12. (Currently Amended) The system of claim 11, wherien the system is configured such that, responsive to the first bypass actuator being in the bypass position and the second bypass actuator being in the bypass position, the diaphragm exhibits the open position. 


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the claims in this application have been allowed because the prior art of record does not disclose or render obvious a tracheostomy valve or a method of adjusting airflow for a user of a tracheostomy valve as recited in claims 1 and 18.
	The closest prior art reference is Dawson (US 2012/0097170). Dawson teaches an adjustable tracheostomy valve assembly having a housing, a diaphragm and a flow adjustment component. Dawson does not teach an actuator shaft having a first end position outside of the housing to adjust the position of the diaphragm as required for claim 1.
Dawson also does not disclose a method of using a tracheostomy valve having a plurality of actuation surfaces movably coupled to the housing and using each of the plurality of actuation surface independently to adjust the airflow restriction through the tracheostomy valve assembly.
Therefore as the prior art of record does not disclose all of the structural and functional limitations of the claims, the application is in condition for allowance. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET M LUARCA whose telephone number is (303)297-4312.  The examiner can normally be reached on 6:00 am - 3:00 pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARGARET M LUARCA/               Primary Examiner, Art Unit 3785